USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1829                              RANDOLPH E. GREEN, ET AL.,                               Plaintiffs, Appellants,                                          v.                               CITY OF BOSTON, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                  [Hon. George A. O'Toole, Jr., U.S. District Judge]                                                ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Randolph E. Green on brief pro se.            _________________            Merita  A.  Hopkins,  Corporation  Counsel,  and  Gerald  Fabiano,            ___________________                               _______________        Assistant Corporation Counsel, City of Boston Law Department, on brief        for appellees.                                 ____________________                                  December 19, 1997                                 ____________________                 Per Curiam.   Plaintiffs  appeal from  a district  court                 __________            judgment dismissing their civil rights  complaint for failure            to state  a claim.   Their principal contention on  appeal is            that the  district court erred  in setting aside a  notice of            default, which  had been  entered when  defendants failed  to            file a timely response to the amended complaint.  The setting            aside  of an  entry of default  is subject to  a "good cause"            standard, Fed. R. Civ. P. 55(c), is reviewable on appeal only            for abuse of  discretion, and is not to  be disturbed "unless            the  district court's decision is clearly wrong," McKinnon v.                                                              ________            Kwong Wah Restaurant, 83 F.3d 498, 502  (1st Cir. 1996).  The            ____________________            court's action here cannot possibly be so characterized.                  The "good  cause" standard is  a "mutable" one,  Coon v.                                                                  ____            Grenier, 867 F.2d  73, 76 (1st Cir. 1989),  involving a case-            _______            specific  determination  not  amenable   to  any  "mechanical            formula,"  General  Contracting &  Trading Co.  v. Interpole,                       ___________________________________     __________            Inc., 899 F.2d 109, 112 (1st Cir. 1990).  We have nonetheless            ____            identified  some   general  guidelines  to   assist  in   its            application.  See, e.g., McKinnon, 83 F.3d at 503; Interpole,                          ___  ____  ________                  _________            899  F.2d  at 112;  Coon,  867 F.2d  at  76.   These criteria                                ____            overwhelmingly  predominate  in   defendants'  favor.     For            example,  there  has  been  no  suggestion  but  that  simple            inadvertence was  involved here.   Plaintiffs  have not  been            prejudiced  in  any relevant  sense.    See,  e.g.,  FDIC  v.                                                    ___   ____   ____            Francisco Inv. Corp., 873 F.2d 474, 479 (1st Cir. 1989).  The            ____________________                                         -2-            defenses mounted  by defendants  have proven to  be not  only            potentially but actually  meritorious.  And defendants  acted            promptly  upon  learning  of their  oversight.    Given these            circumstances,  the  district  court  acted  well  within its            discretion in setting aside the entry of default.                 Plaintiffs'  remaining  contention  is  that  the  court            discriminated against them in failing to address two of their            offerings:  their motion  to "vacate"  defendants' motion  to            dismiss, and  their motion for  "order of judgment."   To the            contrary,  the court necessarily  if implicitly  denied those            requests in the course of granting the motion to dismiss.                 As plaintiffs have advanced no specific challenge to the            holding that their amended complaint failed to state a claim,            it  suffices  to  note  that  we  find  the district  court's            reasoning in this regard unexceptionable.                 Affirmed.                  _________                                         -3-